                                   UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                  ANDERSON/GREENWOOD DIVISION

    Terron Gerhard Dizzley,   )             Civil Action No.: 8:18-cv-02053-RBH
                              )
           Plaintiff,         )
                              )
    v.                        )             ORDER
                              )
    South Carolina Department )
    of Corrections,           )
                              )
           Defendant.         )
    ________________________)

              This matter is before the Court for review of the Report and Recommendation (“R & R”) of

    United States Magistrate Judge Jacquelyn D. Austin, who recommends granting Plaintiff’s motion to

    remand, remanding this case to state court, and finding the remaining pending motions moot.1 See ECF

    No. 38.

              The Magistrate Judge makes only a recommendation to this Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with this Court.

    See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a de novo

    determination of those portions of the R & R to which specific objection is made, and the Court may

    accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit

    the matter with instructions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

              Neither party has filed objections to the R & R, and the time for doing so has expired. In the

    absence of objections to the R & R, the Court is not required to give any explanation for adopting the

    Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).



1
         The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02
(D.S.C.).
The Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection,

a district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P.

72 advisory committee’s note)).

       After a thorough review of the record in this case, the Court finds no clear error and therefore

adopts the Magistrate Judge’s R & R [ECF No. 38]. Accordingly, the Court GRANTS Plaintiff’s

motion to remand [ECF No. 28] and REMANDS this case to the South Carolina Court of Common

Pleas for Richland County. All remaining pending motions [ECF Nos. 19, 22, 30, 31, & 35] are

MOOT. The Court DIRECTS the Clerk to mail a certified copy of this Order to the clerk of the

Richland County Court of Common Pleas.

       IT IS SO ORDERED.



Florence, South Carolina                                               s/ R. Bryan Harwell
May 21, 2019                                                           R. Bryan Harwell
                                                                       United States District Judge




                                                    2
